Citation Nr: 0201240	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  97-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1963 to December 1963 
and from November 1990 to August 1991, with service in 
Southwest Asia January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
September 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence of a nexus between 
the veteran's cognitive disorder and his periods of active 
duty service or any service-connected disability.  


CONCLUSION OF LAW

A cognitive disorder was not incurred or aggravated during 
service or incurred or aggravated as proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1997 rating decision, July 1997 statement of the 
case, and supplemental statements of the case dated in 
December 1997, March 1998, January 2000, and March 2001, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO secured all VA treatment records and secured relevant 
medical examinations.  The veteran has not authorized VA to 
obtain any private records.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his claim, to include providing testimony at an October 
1999 personal hearing.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, requested VA 
examinations were completed in January 2001.  Review of the 
examination reports reflects substantial compliance with the 
remand instructions.  In addition, by letter dated in October 
2000, the RO asked the veteran to identify any other medical 
providers with records pertinent to his claim, as directed by 
the Board.  The RO received no response to that request.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001).  See Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (amending 
38 U.S.C.A. §§ 1117, 1118 effective March 1, 2002).  In 
addition to other requirements, the disability must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(i) and (ii).  

Finally, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).     

As a preliminary matter, the Board observes that the 
veteran's currently diagnosed disability, cognitive disorder 
not otherwise specified (NOS), is a recognized psychiatric 
diagnosis.  See American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
Because the disability is attributable to a known clinical 
diagnosis, the provisions for presumptive service connection 
for Persian Gulf war veterans are not for application.  
38 C.F.R. § 3.317(a)(1)(i) and (ii).  

The Board must next consider whether direct service 
connection is in order.  Initially, the Board notes that 
there is no evidence showing that either the veteran or his 
spouse is a trained medical, psychiatric, or other qualified 
mental health professional.  Therefore, the personal opinions 
of either individual as to the precise nature and diagnosis 
of his alleged cognitive disorder or as to its etiology are 
not evidence competent for purposes of establishing service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In this case, the veteran's service medical records are 
negative for complaint, finding, diagnosis, or treatment of 
cognitive disorder.  Therefore, service connection may not be 
awarded based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  The Board also emphasizes that VA 
medical records, which begin in 1991, including reports of VA 
examinations performed in November 1991 and March 1992, are 
negative for complaint, finding, or diagnosis of cognitive 
disorder or related symptoms.  In fact, despite allegations 
from the veteran and his spouse that the memory loss began in 
or within months after service, the first documented mention 
of memory loss is shown in VA records dated in March 1995, 
several years after the veteran's discharge in 1991.  
Similarly, on review of the records, the January 2001 VA 
psychiatric examiner states that there was no indication of 
barrier to learning or problems with reading and writing as 
late as 1997.  

Moreover, the Board finds no competent medical evidence that 
establishes a link between the veteran's cognitive disorder 
and service.  The majority of the evidence suggests a 
relationship between the cognitive disorder and the veteran's 
anxiety and depression, neither of which has been adjudicated 
as related to service.  Although VA physicians and examiners 
have recorded the veteran's history of memory loss and other 
cognitive difficulties as beginning in service, such evidence 
is not competent medical evidence required to establish 
service connection.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).  

Finally, with respect to secondary service connection, the 
record shows that the veteran's service-connected 
disabilities are colitis with enteroadherent bacteria, 
bilateral plantar fasciitis with heel spurs, and tinnitus.  
May 1996 VA psychiatry clinic notes reflect a physician's 
opinion that the veteran's cognitive impairment might be 
attributed to a combination of factors, including vitamin B-
12 deficiency.  Additional VA records show intermittent 
folate deficiency demonstrated on laboratory testing.  It is 
suggested that that cognitive impairment may result from B-12 
and folate deficiency caused by the veteran's service-
connected colitis.  Such a relationship would satisfactorily 
establish secondary service connection.  

However, the January 2001 VA gastroenterology examiner found 
no abnormal levels of folate and vitamin B-12.  Based on 
examination of the veteran and review of his medical records, 
the examiner doubted that the veteran in fact had any 
malabsorption.  Moreover, the January 2001 VA psychiatric 
examiner found that the cognitive disorder described by the 
veteran was not consistent with that caused by deficiency of 
B-12 and folate.  He observed that, in any event, the 
veteran's B-12 and folate levels were normal and concluded 
that he could find no link between the veteran's 
gastrointestinal symptoms and the cognitive disorder.    

In summary, the Board finds that the evidence for and against 
the claim is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Despite the current diagnosis of cognitive disorder NOS, the 
competent evidence of record does not demonstrate a 
relationship between that disorder and service or any 
service-connected disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for a cognitive disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a); 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.102).    



ORDER

Service connection for a cognitive disorder is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



